The assignments of error are without merit. The evidence supported the verdict, and the court did not err in overruling the motion for new trial.
                         DECIDED JANUARY 20, 1941.
Floyd King was indicted for the stabbing of Mamie Frazier, and in a separate indictment was charged with a similar offense as to Willie Stribling. By agreement the defendant was tried for both offenses together, but with separate returns of verdicts. He was acquitted of the charge of stabbing Mamie Frazier, but convicted for stabbing Willie Stribling. A motion for new trial was filed, containing the general grounds and four special grounds. The court overruled the motion and the defendant excepted.
While the defendant's statement and evidence were in conflict with the testimony of the witness Stribling, and that of an officer, the latter were sufficient to authorize a conviction for the stabbing of Willie Stribling, the court being required to resolve all conflicts in favor of the verdict. We quote first from the testimony of Stribling, as follows: "I know Floyd King. I saw him on Halloween night. . . I got cut . . on the left jaw. Floyd King cut me with a knife. Floyd and another boy got to fighting. I *Page 265 
don't know who the other boy was. He jumped on me on the streets. I was just passing by him; he told me I was with the other negro that jumped on him. I was not with him. Floyd hit me, and the next time he cut me. I ran home. I was bleeding. I had not had any words with Floyd before that. I did not see Floyd any more that night. I did not know that Floyd had cut Mamie until the next morning. That is not what I jumped on him about. I was coming by there. I did not see him talking to o'clock. I was coming by there. I did not see him talking to my Mamie. I did not tell Floyd `What you mean talking to my woman?' I did not hit him with a brick. He cut me on the jaw. He hit me in the face. He hit me before he cut me. . . The wound was not so bad." The officer testified that on seeing the defendant "Willie Stribling was bloody."
The special assignments of error are without merit. The charge was full and fair and adjusted to the facts.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.